Harrison, J., concurring.
I concur in the order staying proceedings, but I am not prepared to say that an order settling the account of an assignee in insolvency, and directing the payment of a dividend to the creditors, is such a judgment as will bear interest from its entry.
*580The assignee is an officer of the court, and his relation to the creditors is only that of a trustee, and the general rule is, that a trustee is not liable for interest upon moneys of which he is only the custodian, until he repudiates the trust, or does some act inconsistent therewith. The assignee’s relation as trustee is not terminated by the entry of the judgment, and his trust would not be repudiated until after a demand of payment by the creditors and a refusal on his part. If, when such demand is made, there is a sufficient reason for his refusal, he cannot ,be said to have repudiated his trust. The statute gives to an appeal from the order the effect of staying proceedings, and to prevent him from making payment of the dividend. The question, however, is not involved in the present motion, and as any dictum in reference thereto will not be authority upon the court when the question may be presented for decision, I am unwilling to Concur in any statement that might hereafter be treated as prejudging the case of some one who may desire to present it with argument for actual decision.